     Case 5:20-cv-01292-JEM Document 25 Filed 04/09/21 Page 1 of 1 Page ID #:1555



 1

 2                                                                  JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     LOUIS EUGENE MANZI,                        )    Case No. EDCV 20-01292-JEM
12                                              )
                                Plaintiff,      )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     ANDREW M. SAUL,                            )
15   Commissioner of Social Security,           )
                                                )
16                              Defendant.      )
                                                )
17

18         In accordance with the Memorandum Opinion and Order Affirming Decision of the
19   Commissioner of Social Security filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
21   AFFIRMED and this action is dismissed with prejudice.
22

23   DATED: April 9, 2021                           /s/ John E. McDermott
                                                   JOHN E. MCDERMOTT
24                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
